08-2404-cv
Wright v. Waterside Plaza LLC


                                    UNITED STATES COURT OF APPEALS
                                        FOR THE SECOND CIRCUIT

                                                    SUMMARY ORDER

R U LIN GS BY SU M M A R Y O RD ER D O N OT H AVE PR EC ED EN TIA L EFFEC T . C ITATION TO SUM M AR Y OR DER S FILED A FTER
J AN UA RY 1, 2007, IS PER M ITTED A N D IS G O VER N ED BY TH IS C O U R T ’ S L OC AL R ULE 32.1 A N D F EDER AL R U L E O F
A PPELLATE P ROCEDURE 32.1. I N A BRIEF OR OTHER PAPER IN W HICH A LITIGA NT C ITES A SUM M AR Y ORD ER , IN EA C H
PA R AG RA PH IN W H IC H A C ITA TIO N A PPEA R S , AT LEAST ONE C ITATION M UST EITHER BE TO THE F EDER AL A PPEN D IX
O R B E A C C O M P A N IE D B Y T H E N O T A TIO N : “( SUM M AR Y ORD ER ).” U N LESS TH E SU M M A R Y O RD ER IS A VA ILA BLE IN A N
ELEC TR ON IC D A TA BA SE W H IC H IS PU BLIC LY A C CESSIBLE W ITH OU T PA YM EN T O F F E E ( SU C H A S TH E D A TA BA SE
AVA ILABLE AT HTTP :// W W W . C A 2. USCO UR TS . G O V /), THE PAR TY CITING THE SUM M AR Y OR DER M UST FILE AN D SERVE
A C OPY O F TH AT SU M M A R Y O RD ER TO GETH ER W ITH TH E PA PER IN W H IC H TH E SU M M A R Y O RD ER IS C IT E D . I F N O
C O PY IS SER VED B Y R EA SON O F T H E A VA ILA BILITY O F T HE OR D ER O N SU C H A D A TA BA SE , TH E C ITA TIO N M U ST
IN C LU D E R EFER EN C E TO TH AT D A TA BA SE A N D TH E D OC KET N U M BE R O F T H E C A SE IN W H IC H TH E O RD ER W A S
ENTERED .


       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan Courthouse, 500 Pearl Street, in the City of New York, on the 3rd day of
December, two thousand and nine.

PRESENT:
            WILFRED FEINBERG,
            JOHN M. WALKER, JR.,
            ROBERT A. KATZMANN,
                              Circuit Judges.
_______________________________________________

Raymond Wright,

                                          Plaintiff-Appellant,
                     v.                                                                       No. 08-2404-cv

Waterside Plaza, L.L.C. (“WPLLC”), Waterside Tenants
Association (“WTA”), David Rosenberg,

                        Defendants-Appellees.
______________________________________________

For Appellant:                                                           RAYMOND WRIGHT, pro se, New
                                                                         York, N.Y.

For Appellees:                                                           MAGDA L. CRUZ, Belkin, Burden,
                                                                         Wenig & Goldman, New York, N.Y.

                                                                         MARGRET M. MCBURNEY, Marin
                                                      Goodman, LLP, New York, N.Y,

                                                      DAVID ROSENBERG, Marcus Rosenberg
                                                      & Diamond LLP, New York, N.Y.


        Appeal from the United States District Court for the Southern District of New York

(Chin, J.).

        UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED AND

DECREED that the judgment of the district court is AFFIRMED.

        Appellant Raymond Wright, pro se, appeals the district court's sua sponte dismissal of his

complaint for failure to state a cause of action. We assume the parties’ familiarity with the

underlying facts, the procedural history of the case, and the issues on appeal.

        We review the district court's sua sponte dismissal of a complaint de novo, “construing

the complaint liberally, accepting all factual allegations in the complaint as true, and drawing all

reasonable inferences in the plaintiff's favor.” Chambers v. Time Warner, Inc., 282 F.3d 147,

152 (2d Cir. 2002). A complaint must plead “enough facts to state a claim to relief that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 127 S. Ct. 1955, 1974 (2007). Although

all allegations contained in the complaint are assumed to be true, this tenet is “inapplicable to

legal conclusions.” Ashcroft v. Iqbal, 550 U.S. 544, 570 (2009). A claim will have “facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. Here, the district court

properly dismissed Wright's complaint for failure to state a claim.

        Wright’s complaint alleged claims under: (1) various federal criminal laws under Title 18

of the United States Code; (2) provisions of the Racketeer Influenced and Corrupt Organizations



                                                  2
Act (“RICO”), 18 U.S.C. §§ 1961, et seq., including civil RICO provisions; and (3) the First

Amendment. First, Wright's claims against Rosenberg were properly dismissed because, as the

district court concluded, Rosenberg’s alleged activities in connection with WTA and WPLLC

amount to no more than providing counsel to his clients and being copied on various emails

written by WTA members. Second, Wright’s claims under Title 18, except the civil RICO

claims, failed as a matter of law because no private remedy exists for the criminal violations

Wright alleged. See Chrysler Corp. v. Brown, 441 U.S. 281, 316 (1979) (noting that the

Supreme Court “has rarely implied a private right of action under a criminal statute”). Third,

Wright’s First Amendment claim failed to state a cause of action because he had failed to allege

any factual evidence indicating a nexus between the conduct of Defendants—all of whom are

private actors—and state action. See Cooper v. U.S. Postal Serv., 577 F.3d 479, 491 (2d Cir.

2009) (holding that a constitutional claim against non-government entities only lies where “there

is a sufficiently close nexus between the State and the challenged action of the . . . entity so that

the action of the latter may be fairly treated as that of the State itself”) (internal quotation marks

omitted). Moreover, the mere provision of federal subsidies to the Defendants does not

transform their otherwise private conduct into state action. See Rendell-Baker v. Kohn, 457 U.S.

830, 840 (1982) (cited in Horvath v. Westport Library Ass’n, 362 F.3d 147, 152 (2d Cir. 2004)).

Finally, the district court correctly dismissed Wright’s civil RICO claims because he had failed to

plead sufficient factual allegations to demonstrate that the Defendants’ RICO violations caused

an injury to his business or property. See Lerner v. Fleet Bank, N.A., 459 F.3d 273, 283 (2d Cir.

2006) (“In order to bring suit under § 1964(c), a plaintiff must plead (1) the defendant’s violation

of [18 U.S.C.] § 1962, (2) an injury to the plaintiff’s business or property, and (3) causation of



                                                   3
the injury by the defendant’s violation.”) (citations and quotations omitted; brackets in original).

        We have considered all of Wright's remaining claims of error and determined them to be

without merit. For the foregoing reasons, the judgment of the district court is hereby

AFFIRMED.

                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk

                                                      By:________________________




                                                  4